 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP FOND,                                    No. 2:20-cv-1145 KJM AC P
12                      Petitioner,
13           v.                                        ORDER
14    RALPH DIAZ,
15                      Respondent.
16

17          Petitioner has requested a ninety-day extension of time to file and serve objections to the

18   April 21, 2021 findings and recommendations. ECF No. 22. Petitioner’s objections are currently

19   due by May 17, 2021. Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Petitioner’s motion for an extension of time, ECF No. 22, is granted; and

21          2. Petitioner shall have an additional ninety days, up to August 16, 2021, to file and serve

22   his objections. No further extensions of time will be granted absent a showing of extraordinary

23   circumstances.

24   DATED: May 12, 2021

25

26

27

28
